Case: 17-30185       Document: 00514491538         Page: 1     Date Filed: 05/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                       No. 17-30185                           May 30, 2018
                                                                             Lyle W. Cayce
SHELBY TRAHAN, on behalf of Adam James Trahan,                                    Clerk


               Plaintiff-Appellant,

v.

WAYNE MELANCON, individually and in his official capacity;
TYLER BROUSSARD, individually and in his official capacity;
CONAN SMITH, individually and in his official capacity,

               Defendants-Appellees.



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:14-CV-722



Before REAVLEY, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Shelby Trahan appeals the ruling of the district court
that (1) granted summary judgment on his federal claims in favor of Defendants-
Appellees Wayne Melancon, Tyler Broussard, and Conan Smith; and (2) dis-
missed his state law claims after declining to exercise supplemental jurisdic-
tion over them pursuant to 28 U.S.C. § 1367. We heard oral argument and have



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-30185    Document: 00514491538      Page: 2   Date Filed: 05/30/2018


                                 No. 17-30185

carefully reviewed the record on appeal, including the briefs of the parties and
the district court’s Memorandum Ruling of February 21, 2017, in explication of
its Judgment of that date. We are persuaded that summary judgment was cor-
rectly granted and that the state law claims were properly dismissed.
      For essentially the same reasons set out by the district court in its above-
mentioned Memorandum Ruling, its Judgment is, in all respects, AFFIRMED.




                                        2